Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 30, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143836                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  AARON RICHARD,                                                                                           Brian K. Zahra,
           Plaintiff-Appellee,                                                                                        Justices

  v                                                                 SC: 143836
                                                                    COA: 297353
                                                                    Wayne CC: 10-000273-CZ
  SCHNEIDERMAN & SHERMAN, P.C.,
           Defendant-Appellant,
  and
  GMAC MORTGAGE, and MORTGAGE
  ELECTRONIC REGISTRATION SYSTEMS,
  INC.,
           Defendants-Appellees.

  _________________________________________/

         By order of December 29, 2011, the proceedings in this case were automatically
  stayed by the filing of a petition in bankruptcy. On order of the Court, the bankruptcy
  stay having been lifted and the case having been reopened, the application for leave to
  appeal the August 25, 2011 judgment of the Court of Appeals is considered and, pursuant
  to MCR 7.302(H)(1), in lieu of granting leave to appeal, we VACATE the judgment of
  the Court of Appeals and we REMAND this case to the Court of Appeals for
  reconsideration in light of Residential Funding Co, LLC, f/k/a Residential Funding Corp
  v Saurman, 490 Mich ___ (decided November 16, 2011).

        MARILYN KELLY, J., would grant leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 30, 2012                    _________________________________________
           t0123                                                               Clerk